DETAILED ACTION
This Office Action is in response to an Amendment after Non-Final Rejection filed 05/31/2022. Claims 1-20 are acknowledge as pending in this application with claims 1-2, 12-14, 20 are amended, claims 3-11, 15-19 are previously presented. The rejections of the previous Office Action are maintained, as discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022, 03/04/2022, 03/18/2022, 03/30/2022, 05/31/2022, 07/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
The application is a continuation-in-part of the prior application No. 16/869,954 filed 05/08/2020, and adds disclosure not presented in the prior application.
Claims 1-20 has the priority date of 08/06/2021.

Response to Amendment
The applicant amendment filed on 05/31/2022 have overcome the Claim Objection and Claim Rejection 112b. Further, the applicant amendment filed on 05/31/2022 have raised no new issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Biderman et al (US 2016/0009169 A1) in view of Kovach et al (US 2019/0232108 A1).

	Regarding claim 1: Biderman et al discloses a computer-implemented method (A system, method, and device for operations of an electrically motorized vehicle, Abstract “A system, method, and device for operations of an electrically motorized vehicle”) for using an artificial intelligence engine (emphasis added, Para [1007] “Examples of such machines may include, but may not be limited to, personal digital assistants, laptops, personal computers, mobile devices, other handheld computing devices, medical equipment, wired or wireless communication devices, transducers, chips, calculators, satellites, tablet PCs, electronic books, gadgets, electronic devices, devices having artificial intelligence, computing devices, networking equipment, servers, routers and others”) to modify resistance of one or more pedals (pedals attached to the electrically motorized wheel, Para [0702] “User input may be applied to the electrically motorized wheel using pedals on a bicycle or tricycle or a ring handle for a wheelchair”) of an exercise device (the exercise device is the bicycle, Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”), wherein the computer- implemented method  comprises: 
generating, by the artificial intelligence engine, a machine learning model (control algorithm, Para [0027] “the system according to one disclosed non-limiting embodiment of the present disclosure can include an application module operable to execute a control algorithm that manages operation of the device”); 
receiving the one or more measurements (operational data, Para [0043]) from one or more sensors (sensor system, Para [0043]) respectively associated with the one or more pedals of the exercise device (Para [0043] “method according to one disclosed non-limiting embodiment of the present disclosure can include receiving operational data from a sensor system of the device”; emphasis added, Para [0687] “The plurality of sensors may also include sensors operable to … measure force applied to mechanical components and structures of the vehicle (such as handles, pedals, the frame, the handlebars, the fork, the seat), such as to sense forces, weight, strain, stress, sources and direction of force, increases and reductions in force, and others”); 
outputting, by the machine learning model (control algorithm manage the operation of the device and output the controlling operation, Para [0027] “the system according to one disclosed non-limiting embodiment of the present disclosure can include an application module operable to execute a control algorithm that manages operation of the device”; Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”), a control instruction (controlling operation, Para [0374]) of the one or more control instructions, wherein the control instruction (controlling operation, Para [0374]) causes the exercise device to modify the resistance of the one or more pedals (pedals attached to the electrically motorized wheel, Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”, Para [0689] “In operation, a user provides an input force delivered to a physical interface of the mechanical drive system 212 (such as a pedal, handle, or the like).”), and the control instruction (controlling operation is based on the operational data, Para [0374]) is generated based on the one or more measurements (Para [0356] “controlling operation of an electric motor of the electrically motorized wheel in response to the blended control data structure”);
determining whether the one or more measurements satisfy a trigger condition (a desired temperature range, Para [0384] “the controlling operation includes at least one of reducing and stopping resistance to a pedaling input transmitted to electrically motorized wheel in response to the temperature being outside a desired temperature range”); and 
responsive to determining that the one or more measurements satisfy the trigger condition, transmitting the control instruction (controlling operation, Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”, Para [0065] “the method according to one disclosed non-limiting embodiment of the present disclosure can include detecting a fault condition in the device of the electrically motorized wheel; and controlling operation of at least one parameter of the device of the electrically motorized wheel in response to the fault”) to the exercise device.

    PNG
    media_image1.png
    736
    778
    media_image1.png
    Greyscale

Biderman et al fails to disclose wherein the machine learning model is trained using training data comprising inputs of one or more measurements mapped to outputs of one or more control instructions.
Kovach et al teach an analogous exercise device with the exercise device of Biderman because both Kovach and Biderman teach an exercise device having a sensor collecting the data from a pedal movement and a machine learning model. Kovach teach wherein the machine learning model (Kovach et al, machine learning model 140) is trained using training data (Kovach et al, Para [0050] “The machine learning model 140 is trained using training data (i.e. existing feature data and movement variable data) to output data corresponding to the movement variable data 144 (i.e. the estimated speed, distance, stride length, and cadence of the user)”) comprising inputs of one or more measurements mapped to outputs of one or more control instructions (Kovach et al, Para [0050] “the term “machine learning model” refers to a system or a set of program instructions configured to implement an algorithm or mathematical model that predicts and provides a desired output based on a given input.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning model of Biderman to use training data comprising inputs of one or more measurements mapped to outputs of one or more control instructions, as taught in Kovach et al, for the purpose of providing a desired output based on a given input.

Regarding claim 2: Biderman et al discloses wherein transmitting the control instruction to the exercise device  causes the exercise device to modify the resistance of the one or more in real-time or near real-time (Para [0565] “The electrically motorized wheel 1402 is operable to calculate the assistance and resistance required at any given time, i.e., essentially instantaneously.”), wherein a modification comprises modifying the resistance a same amount provided by the one or more pedals of the exercise device (pedal at each side of the bicycle has the same amount of resistance; Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”), or modifying the resistance a different amount on different sides of the exercise device.

Regarding claim 3: Biderman et al discloses wherein, while a user uses the exercise device to perform an exercise, the resistance of the one or more pedals is modified (Para [0702] “User input may be applied to the electrically motorized wheel using pedals on a bicycle or tricycle or a ring handle for a wheelchair”).

Regarding claim 4: Biderman et al discloses wherein the one or more pedals comprise one or more foot pedals (see FIG.6), one or more hand pedals, or some combination thereof (Para [0273] “sensors to measure force applied to mechanical components and structures of the vehicle (such as handles, pedals, the frame, the handlebars, the fork, the seat)”).

Regarding claim 5: Biderman et al discloses wherein the one or more measurements are associated with a force exerted on the one or more pedals (Para [0274] “a torque sensor 238 may sense torque such as from pedaling input by a bicycle user”), a revolution per minute of the one or more pedals, a speed of rotation of the one or more pedals, an angular moment of the one or more pedals, a range of motion of the one or more pedals, a radius of an arc traversed by the one or more pedals, or some combination thereof.

Regarding claim 6: Biderman et al discloses wherein presenting the control instruction on a user interface (user interface) of a computing device (mobile device 230) associated with the exercise device (Para [0282] “The mobile device 230 may include an application, menu, user interface, or the like that is adapted to control the wheel, or one or more functions or features of the wheel, such as displaying data from the wheel, data from sensors, or the like, selecting modes of control or operation of the wheel, providing navigation and other instructions in connection with use of the wheel, and many other capabilities described in more detail throughout this disclosure”).

Regarding claim 7: Biderman et al discloses wherein receiving a selection from the computing device (emphasis added, Para [0286] “the mobile device 230 may be utilized as an interface to set or modify operational parameters of a control algorithm during operation of the electrically motorized wheel 100”), and based on the selection, modifying the resistance of the one or more pedals (Para [0565] “a smart phone of the user associated with the electrically motorized wheel 1402 operates as a data link between the electrically motorized wheel 1402 and the server 1406. The electrically motorized wheel 1402 is operable to calculate the assistance and resistance required at any given time, i.e., essentially instantaneously”), range of motion of the one or more pedals, speed of a motor, or some combination thereof.

Regarding claim 8: Biderman et al discloses wherein the control instruction is associated with changing an operating parameter of a motor (electrically motorized wheel 100 is considered to be a motor because the electrically motorized wheel 100 has a motor) connected to the one or more pedals (pedals attached to the wheels) of the exercise device (Para [0286] “the mobile device 230 may be utilized as an interface to set or modify operational parameters of a control algorithm during operation of the electrically motorized wheel 100”).

Regarding claim 9: Biderman et al discloses wherein 
receiving one or more characteristics (pedaling input, Para [0043]) of a user operating the exercise device (Para [0274] “a torque sensor 238 may sense torque such as from pedaling input by a bicycle user”); and 
based on the one or more characteristics of the user and the one or more measurements (operational data, Para [0043]), determining whether the trigger condition is satisfied (a desired temperature range is the trigger condition, Para [0384] “the controlling operation includes at least one of reducing and stopping resistance to a pedaling input transmitted to electrically motorized wheel in response to the temperature being outside a desired temperature range”).

Regarding claim 10: Biderman et al discloses wherein: 
responsive to determining that the trigger condition (a desired temperature range is the trigger condition, Para [0384]) has been satisfied (Para [0384] “the controlling operation includes at least one of reducing and stopping resistance to a pedaling input transmitted to electrically motorized wheel in response to the temperature being outside a desired temperature range”), modifying another operating parameter (reducing and stopping resistance, Para [0384]) of the exercise device, wherein the another operating parameter comprises a number of revolutions per minute, a speed, a torque (reducing and stopping resistance, Para [0384]), a temperature, a vibration, or some combination thereof.

Regarding claim 11: Biderman et al discloses wherein:
receiving second input (user input to the mobile device) from the user, wherein the second input comprises an instruction to modify an operating parameter of the exercise device (Para [0286] “a user can remotely configure the electrically motorized wheel 100 via the mobile device 230 to operate according to one of a multiple of predefined modes.”), and the second input is received via a microphone, a touchscreen (Para [0283] “the electrically motorized wheel 100 may be configured and/or controlled via the mobile device 230 which may include a microprocessor 302 a low battery light 304, a display 308 which may include a touchscreen”), a keyboard, a mouse, a proprioceptive sensor, or some combination thereof.

Regarding claim 12: Biderman et al discloses wherein transmitting the control instruction to the exercise device causes the exercise device to modify a parameter (resistance of the pedal) associated with the one or more pedals (pedals attached to the electrically motorized wheel, Para [0702]) on each side of the exercise device a same amount (pedal at each side of the bicycle has the same amount of resistance; Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”) or a different amount, wherein the parameter comprises range of motion, resistance (resistance of the pedal), speed of a motor, revolutions per minutes, or some combination thereof. 

Regarding claim 13: Biderman et al discloses wherein a tangible, non-transitory computer-readable medium storing instructions (A system, method, and device for operations of an electrically motorized vehicle, Abstract “A system, method, and device for operations of an electrically motorized vehicle”) that, when executed, cause a processing device (control system 214, Para [0267] “The control system 214 may include one or more processing systems”) to: 
generate, by an artificial intelligence engine (emphasis added, Para [1007] “Examples of such machines may include, but may not be limited to, personal digital assistants, laptops, personal computers, mobile devices, other handheld computing devices, medical equipment, wired or wireless communication devices, transducers, chips, calculators, satellites, tablet PCs, electronic books, gadgets, electronic devices, devices having artificial intelligence, computing devices, networking equipment, servers, routers and others”)
receive the one or more measurements (operational data, Para [0043]) from one or more sensors (sensor system, Para [0043]) respectively associated with the one or more pedals of the exercise device (Para [0043] “method according to one disclosed non-limiting embodiment of the present disclosure can include receiving operational data from a sensor system of the device”, emphasis added, Para [0687] “The plurality of sensors may also include sensors operable to … measure force applied to mechanical components and structures of the vehicle (such as handles, pedals, the frame, the handlebars, the fork, the seat), such as to sense forces, weight, strain, stress, sources and direction of force, increases and reductions in force, and others”); 
output, by the machine learning model (control algorithm manage the operation of the device and output the controlling operation, Para [0027] “the system according to one disclosed non-limiting embodiment of the present disclosure can include an application module operable to execute a control algorithm that manages operation of the device”; Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”), a control instruction (controlling operation, Para [0374]) of the one or more control instructions, wherein the control instruction (controlling operation, Para [0374]) causes the exercise device to modify the resistance of the one or more pedals (pedals attached to the electrically motorized wheel, Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”, Para [0689] “In operation, a user provides an input force delivered to a physical interface of the mechanical drive system 212 (such as a pedal, handle, or the like).”), and the control instruction (controlling operation is based on the operational data, Para [0374]) is generated based on the one or more measurements (Para [0356] “controlling operation of an electric motor of the electrically motorized wheel in response to the blended control data structure”);
determining whether the one or more measurements satisfy a trigger condition (a desired temperature range, Para [0384] “the controlling operation includes at least one of reducing and stopping resistance to a pedaling input transmitted to electrically motorized wheel in response to the temperature being outside a desired temperature range”); and 
responsive to determining that the one or more measurements satisfy the trigger condition, transmitting the control instruction (controlling operation, Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”, Para [0065] “the method according to one disclosed non-limiting embodiment of the present disclosure can include detecting a fault condition in the device of the electrically motorized wheel; and controlling operation of at least one parameter of the device of the electrically motorized wheel in response to the fault”) to the exercise device.

    PNG
    media_image1.png
    736
    778
    media_image1.png
    Greyscale

Biderman et al fails to disclose wherein the machine learning model is trained using training data comprising inputs of one or more measurements mapped to outputs of one or more control instructions.
Kovach et al teach an analogous exercise device with the exercise device of Biderman because both Kovach and Biderman teach an exercise device having a sensor collecting the data from a pedal movement and a machine learning model. Kovach teach wherein the machine learning model (Kovach et al, machine learning model 140) is trained using training data (Kovach et al, Para [0050] “The machine learning model 140 is trained using training data (i.e. existing feature data and movement variable data) to output data corresponding to the movement variable data 144 (i.e. the estimated speed, distance, stride length, and cadence of the user)”) comprising inputs of one or more measurements mapped to outputs of one or more control instructions (Kovach et al, Para [0050] “the term “machine learning model” refers to a system or a set of program instructions configured to implement an algorithm or mathematical model that predicts and provides a desired output based on a given input.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning model of Biderman to use training data comprising inputs of one or more measurements mapped to outputs of one or more control instructions, as taught in Kovach et al, for the purpose of providing a desired output based on a given input.

Regarding claim 14: Biderman et al discloses wherein transmitting the control instruction to the exercise device causes the exercise device to modify the resistance of the one or more pedals (pedals attached to the electrically motorized wheel, Para [0702]) in real-time or near real-time (Para [0565] “The electrically motorized wheel 1402 is operable to calculate the assistance and resistance required at any given time, i.e., essentially instantaneously.”), wherein a modification comprises modifying the resistance a same amount provided by the one or more pedals (pedals attached to the electrically motorized wheel, Para [0702]) on each side of the exercise device (pedal at each side of the bicycle has the same amount of resistance; Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”), or modifying the resistance a different amount on different sides of the exercise device.

Regarding claim 15: Biderman et al discloses wherein, while a user uses the exercise device to perform an exercise, the resistance of the one or more pedals is modified (Para [0702] “User input may be applied to the electrically motorized wheel using pedals on a bicycle or tricycle or a ring handle for a wheelchair”).

Regarding claim 16: Biderman et al discloses wherein the one or more pedals comprise one or more foot pedals (see FIG.6), one or more hand pedals, or some combination thereof (Para [0273] “sensors to measure force applied to mechanical components and structures of the vehicle (such as handles, pedals, the frame, the handlebars, the fork, the seat)”).

Regarding claim 17: Biderman et al discloses wherein the one or more measurements are associated with a force exerted on the one or more pedals (Para [0274] “a torque sensor 238 may sense torque such as from pedaling input by a bicycle user”), a revolution per minute of the one or more pedals, a speed of rotation of the one or more pedals, an angular moment of the one or more pedals, a range of motion of the one or more pedals, a radius of an arc traversed by the one or more pedals, or some combination thereof.

Regarding claim 18: Biderman et al discloses wherein the processing device (control system 214, Para [0267] “The control system 214 may include one or more processing systems”) is configured to:
presenting the control instruction on a user interface (user interface) of a computing device (mobile device 230) associated with the exercise device (Para [0282] “The mobile device 230 may include an application, menu, user interface, or the like that is adapted to control the wheel, or one or more functions or features of the wheel, such as displaying data from the wheel, data from sensors, or the like, selecting modes of control or operation of the wheel, providing navigation and other instructions in connection with use of the wheel, and many other capabilities described in more detail throughout this disclosure”).

Regarding claim 19: Biderman et al discloses wherein receiving a selection from the computing device (emphasis added, Para [0286] “the mobile device 230 may be utilized as an interface to set or modify operational parameters of a control algorithm during operation of the electrically motorized wheel 100”), and based on the selection, modifying the resistance of the one or more pedals (Para [0565] “a smart phone of the user associated with the electrically motorized wheel 1402 operates as a data link between the electrically motorized wheel 1402 and the server 1406. The electrically motorized wheel 1402 is operable to calculate the assistance and resistance required at any given time, i.e., essentially instantaneously”), range of motion of the one or more pedals, speed of a motor, or some combination thereof.

Regarding claim 20: Biderman et al discloses a system (A system, method, and device for operations of an electrically motorized vehicle, Abstract “A system, method, and device for operations of an electrically motorized vehicle”) comprising:
a memory device (local memory, Para [0278]) storing instructions; and 
a processing device (control system 214, Para [0267] “The control system 214 may include one or more processing systems”) communicatively coupled to the memory device (Para [0278] “The control system 214 may store data, such as in local memory associated with the CPU of the control system 214”), wherein the processing device executes the instructions to: 
generate, by an artificial intelligence engine, a machine learning model (control algorithm, Para [0027] “the system according to one disclosed non-limiting embodiment of the present disclosure can include an application module operable to execute a control algorithm that manages operation of the device”)
receive the one or more measurements (operational data, Para [0043]) from one or more sensors (sensor system, Para [0043]) respectively associated with the one or more pedals of the exercise device (Para [0043] “method according to one disclosed non-limiting embodiment of the present disclosure can include receiving operational data from a sensor system of the device”, emphasis added, Para [0687] “The plurality of sensors may also include sensors operable to … measure force applied to mechanical components and structures of the vehicle (such as handles, pedals, the frame, the handlebars, the fork, the seat), such as to sense forces, weight, strain, stress, sources and direction of force, increases and reductions in force, and others”); 
output, by the machine learning model (control algorithm manage the operation of the device and output the controlling operation, Para [0027] “the system according to one disclosed non-limiting embodiment of the present disclosure can include an application module operable to execute a control algorithm that manages operation of the device”; Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”), a control instruction (controlling operation, Para [0374]) of the one or more control instructions, wherein the control instruction (controlling operation, Para [0374]) causes the exercise device to modify the resistance of the one or more pedals (pedals attached to the electrically motorized wheel, Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”, Para [0689] “In operation, a user provides an input force delivered to a physical interface of the mechanical drive system 212 (such as a pedal, handle, or the like).” , and the control instruction (controlling operation is based on the operational data, Para [0374]) is generated based on the one or more measurements (Para [0356] “controlling operation of an electric motor of the electrically motorized wheel in response to the blended control data structure”);
determining whether the one or more measurements satisfy a trigger condition (a desired temperature range, Para [0384] “the controlling operation includes at least one of reducing and stopping resistance to a pedaling input transmitted to electrically motorized wheel in response to the temperature being outside a desired temperature range”); and 
responsive to determining that the one or more measurements satisfy the trigger condition, transmitting the control instruction (controlling operation, Para [0374] “the controlling operation includes controlling resistance to a pedaling input transmitted to electrically motorized wheel.”, Para [0065] “the method according to one disclosed non-limiting embodiment of the present disclosure can include detecting a fault condition in the device of the electrically motorized wheel; and controlling operation of at least one parameter of the device of the electrically motorized wheel in response to the fault”) to the exercise device.

    PNG
    media_image1.png
    736
    778
    media_image1.png
    Greyscale

Biderman et al fails to disclose wherein the machine learning model is trained using training data comprising inputs of one or more measurements mapped to outputs of one or more control instructions.
Kovach et al teach an analogous exercise device with the exercise device of Biderman because both Kovach and Biderman teach an exercise device having a sensor collecting the data from a pedal movement and a machine learning model. Kovach teach wherein the machine learning model (Kovach et al, machine learning model 140) is trained using training data (Kovach et al, Para [0050] “The machine learning model 140 is trained using training data (i.e. existing feature data and movement variable data) to output data corresponding to the movement variable data 144 (i.e. the estimated speed, distance, stride length, and cadence of the user)”) comprising inputs of one or more measurements mapped to outputs of one or more control instructions (Kovach et al, Para [0050] “the term “machine learning model” refers to a system or a set of program instructions configured to implement an algorithm or mathematical model that predicts and provides a desired output based on a given input.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning model of Biderman to use training data comprising inputs of one or more measurements mapped to outputs of one or more control instructions, as taught in Kovach et al, for the purpose of providing a desired output based on a given input.

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments:
Applicant respectfully submits that Biderman does not disclose a "machine learning model trained using training data comprising inputs of one or more measurements mapped to outputs of one or more control instructions", as recited by independent claim 1. Biderman mentions "devices having artificial intelligence" one time but does not disclose any machine learning model whatsoever; further, Biderman does not even disclose much less specific training data that is used to train a machine learning model. For a 35 U.S.C. 1203(a)(1) objection to be proper, a cited reference must identically disclose each and every element of a claim, and Biderman is completely silent regarding machine learning models and training data used to train a machine learning model. Accordingly, Applicant respectfully asserts Biderman does not disclose every element of the amended independent claims. 

Examiner’s response: the Applicant’s arguments are persuasive.
The Examiner agreed with the Applicant that Biderman does not disclose "machine learning model trained using training data comprising inputs of one or more measurements mapped to outputs of one or more control instructions", as recited by independent claim 1. However, Biderman in view of Kovach et al teach wherein the machine learning model (Kovach et al, machine learning model 140) is trained using training data (Kovach et al, Para [0050] “The machine learning model 140 is trained using training data (i.e. existing feature data and movement variable data) to output data corresponding to the movement variable data 144 (i.e. the estimated speed, distance, stride length, and cadence of the user)”) comprising inputs of one or more measurements mapped to outputs of one or more control instructions (Kovach et al, Para [0050] “the term “machine learning model” refers to a system or a set of program instructions configured to implement an algorithm or mathematical model that predicts and provides a desired output based on a given input.”) (see claim rejection above)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                 

/Megan Anderson/Primary Examiner, Art Unit 3784